NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
POWER INTEGRATIONS, INC.,
Plaintiff-Cross Appellant, -
V.
FA]RCHILD SEMICONDUCTOR INTERNATIONAL,
INC. AND FAIRCHILD SEMICONDUCTOR
CORPORATION, _
Defendants-Appellants.
§
2011-1218, -1238
Appeals from the United States District Court for the
District of DelaWare in case no. 04-CV~1371, Judge Le0-
nard P. Stark.
ON MOTION
ORDER
The parties move for a 25-day extension of time, until
l\/lay 13, 2011, for Fairchild Sernic0nduct0r, et al. to file its
principal brief, for an extension of time, until June 22,
2011, for Power Integrations, Inc., to file its response
brief, for an extension of tin1e, until Aug1.1st 1, 2011, for

POWER INTEGRATIONS V. FAIRCHILD SElVlI
2
Fairchild Semiconductor, et al., to file its reply brief, and
for an extension of ti1ne, until August 29, 2011, for Power
Integrations to 519 its reply brief.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is g‘ranted.
FoR THE CoURT
APR 1 3 2011 /s/ Jan I'Iorbaly
Date J an Horbaly
cc: Frank E. Scherkenbach, Esq.
Blair M. Jacobs, Esq.
s21 5-3-90
Clerk
§
rHsl1§f)E
"l
aid
sga
2119
EAL8 FOR
RCUlT
APR 13 2011
.|AI| HDRBAL¥
CLEll1